Citation Nr: 0114251	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-19 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and DA


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran had active duty from October 1962 to October 
1965, and from April 1966 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee which granted service connection for 
PTSD and assigned a 30 percent evaluation effective from May 
17, 1997.  The veteran appealed that portion of the decision 
which assigned a 30 percent evaluation.  


REMAND

The veteran argues he is entitled to a 100 percent disability 
rating for his PTSD under VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, because it renders him 
unemployable, and has done so for many years; in the 
alternative, he argues that he is entitled to a total rating 
on an extraschedular basis as the result of his PTSD.  A 
review of the record discloses that at a May 2000 VA 
examination the veteran reported that he had been receiving 
treatment from a VA psychiatrist for the past three years and 
that he received psychiatric treatment every two months at 
the Nashville VA medical facility.  The most recent treatment 
records from that facility are dated in May 2000.  Further, 
there are no outpatient treatment records dated between 
October 1997 and May 2000.  (The Board notes that there is a 
report of a VA psychiatric examination conducted in July 
1998).  As the appeal arises out of disagreement with the 
initial disability rating assigned for service-connected 
PTSD, VA must consider the possibility of stage ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  To facilitate 
such analysis, it is important to obtain records of treatment 
administered throughout the period the claim is active.  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed 
to have constructive knowledge of those records and, in this 
case, has actual knowledge of the existence of those records. 
As such, they are considered to be evidence which is of 
record at the time any decision is made, and should be 
associated with the claims file).

There is also evidence that the veteran was found to have 
been disabled by the Social Security Administration since May 
1997.  The decision granting the award identified the 
following as the cause of his disability:  PTSD; personality 
disorder not otherwise specified with paranoid, avoidant and 
dependent traits; and peripheral vascular disease.  It is not 
clear from the materials before the Board that the VA 
psychiatric examiners who have conducted the examinations to 
date have considered whether the veteran has a personality 
disorder, and if so, whether those symptoms and 
manifestations of disability have been separated from his 
PTSD symptoms to the extent possible.  In the report of the 
May 2000 VA Compensation and Pension examination it was noted 
that the veteran was unemployed due to disability, but it is 
not clear that the unemployment was due to the veteran's 
PTSD.  

In light of the foregoing, the appeal is REMANDED for the 
following:

1.  The RO should obtain records of 
treatment administered to the veteran for 
his PTSD between October 1997 to the 
present at the VA medical facility in 
Nashville, Tennessee.  

2.  The veteran should be afforded an 
examination by a psychiatrist to assess 
the symptoms and manifestations of the 
veteran's PTSD.  Inquiry should be also 
directed into whether the veteran has a 
personality disorder, or any other 
psychiatric disability in addition to 
PTSD, and the symptoms and manifestations 
of each psychiatric disability should, to 
the extent possible, be identified and 
described separately.  If it is not 
possible to do so, the examiner should so 
state.  Inquiry should be also directed 
into the extent of social and industrial 
impairment from the veteran's PTSD.  The 
claims folder should be made available to 
the examiner for review.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should 
readjudicate this claim.  The RO should 
specifically determine the propriety of 
staged ratings and whether referral for 
review under 38 C.F.R. § 3.321(b) is 
warranted.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  

After the appropriate period of time for response has 
expired, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


